Savage, J.
Case for personal injuries. The only point relied upon by the defendant under his motion for a new trial is that the damages awarded are excessive. It is not seriously contended that they are excessive in view of all the consequences of the plaintiff’s *537original injuries. But it is claimed that for a part of the consequences the defendant is not responsible. In other words, the defendant says that the plaintiff’s injuries did not receive proper surgical treatment, and that by reason of the want of proper care or skill on the part of the surgeon employed by the plaintiff, his injuries were greatly aggravated, and the consequences much more serious than they would have been otherwise.
The law is against the defendant on this point. It was the duty of the plaintiff to use due care in the selection and use of means for his recovery. It was his duty to employ a surgeon of ordinary professional knowledge and skill, and to follow his necessary directions, and if he did so he would be without fault in that respect himself. And if he did so he would be entitled to recover compensation for all the damages sustained, though the surgeon may not have used the requisite skill, or may have erred in judgment, and by unskilful treatment have prevented the plaintiff from recovery from the injury as soon or as perfectly as he would have recovered under skilful treatment. The unskilful treatment by the surgeon, itself, if any there was, arose as a consequence of the original fault of the defendant. Stover v. Bluehill, 51 Maine, 439.
Nothing appears in the record before us to show that the plaintiff did not fully perform his duty in the employment of a surgeon.
The exceptions are waived.

Motion and exceptions overruled.